UNITED STATES DISTRICT COURT                                  EASTERN DISTRICT OF TEXAS


JAMES ISHMAEL TIBBS,                               §
                                                   §
                Petitioner,                        §
                                                   §
versus                                             §    CIVIL ACTION NO. 1:18-CV-311
                                                   §
DIRECTOR, TDCJ-CID,                                §
                                                   §
                Respondent.                        §

                 MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                    JUDGE’S REPORT AND RECOMMENDATION

         Petitioner James Ishmael Tibbs, an inmate at the Segovia Unit, proceeding pro se, brought

this petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

         The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The magistrate judge recommends this petition be dismissed.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record, pleadings and all available evidence. No objections to

the Report and Recommendation of United States Magistrate Judge were filed by the parties.

         Furthermore, the petitioner is not entitled to the issuance of a certificate of appealability.

An appeal from a judgment denying federal habeas corpus relief may not proceed unless a judge

issues a certificate of appealability. See 28 U.S.C. § 2253; FED. R. APP. P. 22(b). The standard

for granting a certificate of appealability, like that for granting a certificate of probable cause to

appeal under prior law, requires the petitioner to make a substantial showing of the denial of a

federal constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v.

Dretke, 362 F.3d 323, 328 (5th Cir. 2004); see also Barefoot v. Estelle, 463 U.S. 880, 893

(1982). In making that substantial showing, the petitioner need not establish that he should prevail

on the merits. Rather, he must demonstrate that the issues are subject to debate among jurists of

reason, that a court could resolve the issues in a different manner, or that the questions presented
are worthy of encouragement to proceed further. See Slack, 529 U.S. at 483-84. Any doubt

regarding whether to grant a certificate of appealability is resolved in favor of the petitioner, and

the severity of the penalty may be considered in making this determination. See Miller v. Johnson,

200 F.3d 274, 280-81 (5th Cir.), cert. denied, 531 U.S. 849 (2000).

       Here, the petitioner has not shown that any of the issues raised by his claims are subject

to debate among jurists of reason. The factual and legal questions advanced by the petitioner are

not novel and have been consistently resolved adversely to his position. In addition, the questions

presented are not worthy of encouragement to proceed further. Thus, the petitioner has failed to

make a sufficient showing to merit the issuance of a certificate of appealability. Therefore, a
certificate of appealability shall not be issued.

                                            ORDER

       Accordingly, the findings of fact and conclusions of law of the magistrate judge are

correct, and the report of the magistrate judge is ADOPTED. A final judgment will be entered

in this case in accordance with the magistrate judge’s recommendation.


         SIGNED at Beaumont, Texas, this 13th day of September, 2019.




                                             ________________________________________
                                                         MARCIA A. CRONE
                                                  UNITED STATES DISTRICT JUDGE




                                                    2
